601 So. 2d 1374 (1992)
STATE of Louisiana
v.
Vernon WILLIAMS.
No. 92-KK-1772.
Supreme Court of Louisiana.
July 1, 1992.
Rehearing Denied September 4, 1992.
*1375 PER CURIAM.
The defendant's application is granted. The order of the court of appeal is vacated; the order of the trial court denying the motion to recuse is reinstated. Where the motion to recuse does not set forth affirmative allegations of fact stating valid grounds for recusation, the trial judge may overrule the motion without referring the matter to another judge. La. C.Cr.P. art. 674; State v. Littleton, 395 So. 2d 730 (La.1981); State v. Lukefahr, 363 So. 2d 661, 663 (La.1978), and authorities cited therein. The allegations contained in the State's motion to recuse represent impressions and conclusions drawn from the trial judge's participation as presiding judge in the trial of the defendant. Where the alleged bias or prejudice stems from testimony and evidence presented in the proceedings, the bias or prejudice is not of an extrajudicial nature as would warrant recusal. See United States v. Grinnell Corp., 384 U.S. 563, 86 S. Ct. 1698, 16 L. Ed. 2d 778 (1966).
ORDER OF THE COURT OF APPEAL VACATED; TRIAL COURT'S ORDER DENYING MOTION TO RECUSE REINSTATED.
MARCUS and WATSON, JJ., dissent from order.